Respondent Board has filed a petition for rehearing. Therein in addition to contending that this court erred in reversing the trial court and in instructing such court to grant the Writ of Mandate as prayed, respondent Board also contends that the decision and opinion of this court is not specific as to what the writ should command that the Board do by way of publishing an annual statement.
"It is apparent", says the petition, "that the Nebo School District is required to purchase innumerable items, some large and some small, from innumerable persons. We are unable to determine from the opinion of this court whether or not we are required to list each item purchased and the amount paid for each item. If such requirement is made, it would mean that the board must publish its books, * * *"
We think our opinion not susceptible of a construction which would require annual publication of the Board's books of account. Perusal of the opinion we think makes manifest that what is required of respondent is to show by its published statement in addition to the amount of moneys paid out and for what paid, the persons to whom paid, and the total amount paid to each. On the assumption that the instructions to the lower court in this court's opinion lack specificity as contended by respondent, it is supplemented by this statement. The other contentions made by respondent in the petition for rehearing were argued in the original briefs. We deem it unnecessary to enter into a reexamination of them. The petition for rehearing is denied.